Title: From George Washington to Burwell Bassett, 2 August 1765
From: Washington, George
To: Bassett, Burwell



Dear Sir
Mount Vernon 2d. of Augt. 1765.

By a craft sent round by Captn Boyes we had the pleasure to hear you were all well, but suffering with the drought as we are—We have never had the Ground wet in this Neighborhood since the heavy Rains which fell about the first of May; in June early we had a Shower that refreshed the Corn, & gave a little start to Hemp; but the dry weather which followed, and hath since continued, renders our prospects truly melancholy; however not 10 Miles from hence, in the Forest, they are perfectly seasonable, & have promising Crops of Corn & Tobacco which

is a favourable circumstance for us, as our want of Bread may be supplied from thence.—To render my misfortunes more complete, I lost most of my Wheat by the Rust, so that I shall undergo the loss of a complete Crop here, & am informed that my expectations from below are not much better.—
I have not yet heard how you succeeded in Electioneering, but there was little room to doubt of yours; I changed the Scene from Frederick to this County, & had an easy and creditable Poll, & was preparing to attend, when the Proclamation for Proroguing the Assembly came to hand (on the 28th Ultimo) & convinced at the same time that the Governor had no Inclinations to meet an Assembly at this Juncture—The Bearer waits, I have only time therefore to add my Compliments to Mrs. Bassett & Family, & to assure you that with great sincerity I am Dr Sir Yr. Most Obedt. & Affect.

G. Washington.

